 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 1 of 12               PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

NICOLE CLEMONS, Individually,
and on behalf of herself and other similarly
situated employees,

Plaintiff,

             v.                                            No._________________

REP PERIMETER HOLDINGS, LLC                               FLSA Collective Action
                                                          JURY DEMANDED
Defendant.


                    ORIGINAL COLLECTIVE ACTION COMPLAINT


       Plaintiff, Nicole Clemons (“Plaintiff”), on behalf of herself, individually, and on

behalf of herself and other similarly situated hourly-paid psych techs as a class, files this

Collective Action Complaint, averring as follows:

                                         I. INTRODUCTION

1.     This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C.

       §§ 201, et seq. (“FLSA”) brought on behalf of Plaintiff Nicole Clemons, individually,

       and behalf of herself and other similarly situated hourly-paid psych techs as a class

       against REP Perimeter Holdings, LLC, (“Defendant”) - who were employed by

       Defendant during the three (3) years preceding the filing of this Complaint.

       Plaintiff and other similarly situated psych techs seek damages for those who have

       worked for Defendant within the three (3) years preceding the filing of this

       lawsuit.

                                               1
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 2 of 12              PageID 2




2.    These unpaid overtime wage claims of Plaintiff and those similarly situated are

      unified by a common theory of Defendant’s FLSA violations.

                           II. JURISDICTION AND VENUE

3.    This Court has original jurisdiction over this action under 29 U.S.C. §§ 201, et seq.,

      29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

4.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendant

      has conducted business in this district and Plaintiff was employed by Defendant

      to work in this district during at all times material to this action.

                                      III. PARTIES

5.    Defendant, REP Perimeter Holdings, LLC, is a Delaware Limited Liability

      Company with its principal address at 2520 Northwinds Parkway (Suite 550),

      Alpharetta, Georgia 30008-2236. Defendant may be served via its registered agent:

      James Laughlin, 49 Old Hickory Blvd., Jackson, Tennessee 38305-4551.

6.    Plaintiff Nicole Clemons was employed by Defendant as an hourly-paid psych

      tech during the three (3) year period immediately preceding the filing of this

      Complaint. Plaintiff’s Consent to Join this collective action is attached hereto as

      Exhibit A.

                            IV. FACTUAL ALLEGATIONS

7.    Defendant was the “employer” of Plaintiff and similarly situated hourly-paid

      psych techs during all times material to this collective action.

8.    Defendant maintained and administered a centralized time keeping system for the

      purpose of recording the compensable time of Plaintiff and other similarly situated

                                             2
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 3 of 12              PageID 3




      employees.

9.    Plaintiff and other similarly situated employees were employed by and worked

      for Defendant in excess of forty (40) hours per week within weekly pay periods

      during the three (3) year period preceding the filing of this collective action.

10.   Plaintiff and other similarly situated employees have been “employees” of

      Defendant as defined by Section 203(e)(1) of the FLSA, and worked for Defendant

      within the territory of the United States within the three (3) year period preceding

      the filing of this Collective Action.

11.   At all times material, Defendant has been an enterprise engaged in commerce and

      production of goods for commerce as defined by section 203(s)(1) of the FLSA with

      annual revenues in excess of $500,000.00. Plaintiff and other similarly situated

      employees also have engaged in commerce and the production of goods for

      commerce during the applicable statutory period.

12.   Defendant had a common plan, policy and practice of automatically deducting

      unpaid 30-minute meal periods from the time keeping system during each of

      Plaintiff and similarly situated employees’ scheduled shifts, whether or not they

      were relieved of their job duties and/or whether or not they performed job duties

      during such meal period times.

13.   Plaintiff and other similarly situated employees were not fully relieved of their

      job duties and responsibilities and/or, performed job duties, during such 30-

      minute unpaid meal periods within weekly pay periods during all times material.

14.   Plaintiff and similarly situated employees typically had to work through much, if

                                              3
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 4 of 12             PageID 4




      not all, of their unpaid 30-minute meal periods to attend to and care for youths for

      whom they were responsible as well as to complete necessary paperwork -- all for

      which time they were not compensated at the applicable FLSA overtime

      compensation rates of pay within weekly pay periods during all times material to

      this action.

15.   Defendant was aware it was not compensating Plaintiff and other similarly

      situated employees for the time they were not relieved of their job duties and/or,

      performed job duties, during such 30-minute unpaid meal periods within weekly

      pay periods at all times material -- at the applicable FLSA overtime rates of pay.

16.   Defendant’s common plan, policy and practice of not compensating Plaintiff and

      other similarly situated employees for all their compensable overtime hours at the

      applicable FLSA overtime rates of pay violated the provisions of the FLSA, 29

      U.S.C. § 207(a)(1).

17.   The unpaid meal period claims of Plaintiff and other similarly situated employees

      are unified through a common theory of Defendant’s FLSA violations.

18.   Defendant’s failure to compensate Plaintiff and others employees for 30-minute

      unpaid meal periods during which they were not fully relieved of their job duties

      and/or worked, was willful with reckless disregard to the overtime requirements

      of the FLSA and, without a good faith basis for such conduct.

19.   As a result of Defendant’s lack of a good faith basis and willful failure to pay

      Plaintiff and other similarly situated employees in compliance with the overtime

      compensation requirements of the FLSA, Plaintiff and similarly situated

                                           4
    Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 5 of 12               PageID 5




         employees have suffered lost wages in terms of lost overtime compensation as well

         as other damages.

20.      Defendant’s common plan, policy, and practice of failing to pay Plaintiff and

         employees one-and-one-half times their regular hourly rates of pay for all hours

         worked over forty (40) within weekly pay periods during all times material to this

         collective action was to unjustly enrich itself and enjoy ill-gained profits at the

         expense of Plaintiff and other similarly situated employees.

                     V. FLSA COLLECTIVE ACTION ALLEGATIONS

21.      Plaintiff brings this case as a collective action on behalf herself and other similarly

         situated hourly-paid psych techs pursuant to 29 U.S.C. § 216(b) to recover unpaid

         overtime compensation, liquidated damages, statutory penalties, attorneys’ fees

         and costs, and other damages owed to them by Defendant.

22.      The proposed collective class of similarly situated persons is defined as:

           All current and former hourly-paid psych techs who worked for and
           were employed by Defendant who were not fully relieved of their job
           duties and/or, performed job duties, during unpaid automatically
           deducted 30-minute meal periods without being compensated for
           such times at one and-one half times their regular hourly rates of pay
           for all hours worked in excess of 40 hour per week, occurring
           anywhere in the United States within weekly pay periods during the
           three (3) years preceding the filing of this action.1 (“Class Members”)

23.      Plaintiff seeks to pursue her unpaid overtime wage claims against Defendant on

         behalf of herself, individually, and on behalf of herself and all other similarly




1 Plaintiff reserves the right to amend the Class Description upon the discovery of
additional facts.
                                                5
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 6 of 12                PageID 6




      situated hourly-paid psych techs as a class.

24.   Plaintiff and class members are “similarly situated” as the term is defined in 29

      U.S.C. §216(b) because, inter alia, Defendant employed a common pay system that

      resulted in a failure to pay Plaintiff and similarly situated employees for all hours

      worked over forty (40) at one-and-one-half times their regular hourly rates of pay,

      as required by the FLSA.

25.   This action is properly maintained as a collective action because Plaintiff is

      similarly situated to the members of the collective class with respect to

      Defendant’s time keeping and compensation plans, policies and practices.

26.   Plaintiff and class members also are similarly situated in that their “edited-out”

      unpaid meal period claims are unified through a common theory of Defendant’s

      FLSA violations.

27.   The collective action mechanism is superior to other available methods for a fair

      and efficient adjudication of this controversy. Defendant has acted or refused to

      act on grounds generally applicable to class members. The prosecution of separate

      actions could create a risk of inconsistent and varying adjudications, place a

      substantial and unnecessary burden on the courts and/or substantially impair the

      ability of class members to protect their interests.

28.   Plaintiff will fairly and adequately protect the interests of the class as her interests

      are in complete alignment with those of class members: to pursue their

      aforementioned unpaid overtime compensation claims against Defendant.

29.   Counsel for Plaintiff will adequately protect her interests as well as the interests of

                                             6
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 7 of 12           PageID 7




      all putative class members.

30.   Defendant knew Plaintiff and similarly situated employees were not fully relieved

      of their job duties and/or, performed job duties, during unpaid meal periods that

      resulted in excess of forty (40) hours per week within weekly pay periods at all

      times material, that required overtime compensation to be paid at the applicable

      FLSA overtime rates of pay.

31.   Nonetheless, Defendant operated under a common plan, policy and practice to

      deprive Plaintiff and similarly situated employees of such overtime compensation.

32.   Defendant’s conduct, as alleged herein, was willful with reckless disregard to the

      FLSA protected rights of Plaintiff and similarly situated employees, which

      conduct caused significant damage to them.

33.   Defendant did not have a good faith basis for its failure to compensate Plaintiff

      and similarly situated employees for all their compensable overtime hours at the

      applicable FLSA overtime rates of pay within weekly pay periods during all times

      material to this action.

34.   Therefore, Defendant is liable to Plaintiff and similarly situated employees under

      the FLSA for failing to properly compensate them for their aforementioned unpaid

      overtime pay.

35.   Plaintiff requests this Court to authorize notice to the members of the collective

      class to inform them of the pendency of this action and their right to “opt-in” to

      this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid

      straight and overtime compensation as well as liquidated damages under the

                                           7
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 8 of 12              PageID 8




      FLSA, and the other relief requested herein.

36.   Plaintiff estimates there are more than 50 members in the collective class. The

      precise number of collective class members can be easily ascertained by examining

      Defendant’s payroll, scheduling, timekeeping, personnel and other work-related

      records and documents. Given the composition and size of the class, members of

      the collective class may be informed of the pendency of this action directly via U.S.

      mail, e-mail, text messaging and by posting notice in all of Defendant’s healthcare

      facilities.

37.   Plaintiff and similarly situated employees’ unpaid overtime compensation claims

      may be determined partially by an examination of Defendant’s payroll,

      scheduling, time keeping, personnel and other such work-related records and

      documents.

                                       COUNT I
                      (Violation of the Fair Labor Standards Act)

38.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written

      herein.

39.   At all times material, Plaintiff and similarly situated employees have been entitled

      to the rights, protections, and benefits provided under 29 U.S.C. § 201, et seq.

40.   Defendant has been an “employer” engaged in interstate commerce consistent

      with 29 U.S.C. § 206(a) and 207(a). Plaintiff and similarly situated employees also

      have engaged in interstate commerce during all times material to this action.

41.   At all times material, Defendant was an “employer” of Plaintiff and each of the


                                            8
 Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 9 of 12             PageID 9




      class members, as such term is defined by the FLSA.

42.   Plaintiff and similarly situated employees were “employees” of Defendant within

      the meaning of the FLSA’s overtime wage requirements.

43.   Plaintiff and similarly situated employees have been similarly situated individuals

      within the meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as

      previously described.

44.   As a result of Defendant’s common plan, policy and practice of automatically

      deducting 30-minute meal periods from the time keeping system when Plaintiff

      and similarly situated employees were not fully relieved of their job duties and/or,

      performing job duties, Defendant violated the FLSA and is liable to them for such

      unpaid overtime compensation.

45.   Section 207(a)(1) of the FLSA states an employee must be paid overtime, equal to

      at least one and one-half times the employee’s regular rate of pay, for all hours

      worked in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315,

      compensation for hours worked in excess of forty (40) hours per week may not be

      considered paid to an employee unless that employee is compensated for all such

      overtime hours worked.

46.   Through its actions, plans, policies and practices Defendant has violated the FLSA

      by regularly and repeatedly failing to compensate Plaintiff and similarly situated

      employees for all hours worked in excess of forty (40) per week at one-and-one-

      half times their regular hourly rates of pay within weekly pay periods during all

      times material to this Complaint, as required by the FLSA.

                                           9
Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 10 of 12              PageID 10




47.   Defendant’s actions were willful with reckless disregard to clearly established

      FLSA requirements.

48.   Defendant’s actions were not in good faith.

49.   The “edited-out” unpaid overtime wage claims of Plaintiff and similarly situated

      employees are unified through a common theory of Defendant’s FLSA violations.

50.   As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff and

      similarly situated employees have suffered and will continue to suffer a loss of

      income and other damages.

51.   Defendant is liable to Plaintiff and similarly situated employees for actual

      damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b),

      as well as reasonable attorneys' fees, costs and expenses.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and class members request the Court to enter judgment

in their favor on this Complaint and:

 a)   Award Plaintiff and similarly situated employees all unpaid overtime

      compensation against Defendant;

 b)   Find and declare that Defendant’s violations of the FLSA were willful, and

      accordingly, the three (3) year statute of limitations under the FLSA applies to this

      action;

 c)   Award Plaintiff and members of the collective class liquidated damages in

      accordance with the FLSA;

 d)   Award prejudgment interest (to the extent that liquidated damages are not

                                           10
Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 11 of 12               PageID 11




        awarded);

 e)     Award Plaintiff and the collective class reasonable attorneys’ fees and all costs of

        this action, to be paid by Defendant, in accordance with the FLSA;

 f)     Award post-judgment interest and court costs as allowed by law;

 g)     Enter an Order designating this action as an opt-in collective action under the

        FLSA;

 h)     Enter an Order directing the issuance of notice to putative class members pursuant

        to 29 U.S.C. § 216(b) for the claims of the class;

 i)     Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

 j)     Provide additional general and equitable relief to which Plaintiff and the class

        may be entitled; and

 k)     Provide further relief as the Court deems just and equitable.

      Plaintiff hereby demands a TRIAL BY JURY as to all issues.




                                               11
Case 1:21-cv-01113-STA-jay Document 1 Filed 08/05/21 Page 12 of 12     PageID 12




Dated: August 5, 2021.             Respectfully Submitted,

                                   s/Gordon E. Jackson
                                   Gordon E. Jackson (TN BPR #8323)
                                   J. Russ Bryant (TN BPR #33830)
                                   Robert E. Turner, IV (TN BPR #35364)
                                   Robert E. Morelli, III (TN BPR #037004)
                                   JACKSON, SHIELDS, YEISER, HOLT
                                   OWEN & BRYANT
                                    Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Telephone: (901) 754-8001
                                   Facsimile: (901) 754-8524
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com
                                   rmorelli@jsyc.com

                                   ATTORNEYS FOR PLAINTIFF
                                   AND FOR OTHERS SIMILARLY SITUATED




                                     12
